El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
La presente cansa se originó en la corte municipal de Salinas, y terminó allí por sentencia condenatoria que fue apelada para ante la Corte de Distrito de Gruayama, la que por la suya de 18 de septiembre último condenó al acusado como culpable del delito de abuso de confianza, comprendido *1107en el artículo 449 del Código Penal, a la pena de diez dollars de multa y las costas, debiendo sufrir en defecto de pago de la multa, prisión por término de quince días.
Esa sentencia filé apelada para ante esta Corte Suprema y en el récord no lia venido pliego de excepciones ni escrito de exposición del caso, y tampoco el apelante lia hecho alega-ción alguna escrita u oral en apoyo del recurso; pero el Fiscal lo ha sostenido por el fundamento de que los hechos expuestos en la denuncia no constituyen el delito de abuso de confianza.
La denuncia dice así:
‘ Corte de Paz de Santa Isabel, P. R., United States of America, 88: The President of the United States. El Pueblo de Puerto Rico v. José Rivera (Arabe). Yo, Lucrecia Pérez, vecina de Santa Isabel,' calle de Muñoz Rivera, número —, de 16 años de edad, formulo denun-cia contra José Rivera (Arabe) por delito de abuso de confianza, artículo 449 — C. P., cometido de la manera siguiente: Que en marzo 13, y hora íf * del año de Nuestro Señor de mil novecientos once y. en la tienda del acusado del Distrito Judicial Municipal de Salinas, le entregué al referido José Rivera (Arabe) una sortija fin de siglo, con dos letras C. y G. en calidad de depósito, valorada en cinco dollars; tomándole un dollar para dárselo el día 19 del mismo mes, habiéndole llevado el dollar el referido día y dieiéndome el acusado que se le había perdido la sortija; lo que comunico a la honorable corte para los fines de justicia, siendo testigos: Aniceto Sánchez y Francisco Cordero'. Santa Isabel, P. R., a 28 de marzo de 1911. Lucrecia Pérez, Denun-ciante. Jurada ante mí hoy, 28 de marzo de 1911. Juan J. Monse-rrate, Juez de Paz.”
Tiene razón el Fiscal. Los hechos denunciados no consti-tuyen el delito de abuso de confianza previsto en el artículo 449 del Código Penal que transcribimos literalmente a con-tinuación :
“Artículo 449. — Toda persona encargada de cualesquiera bienes como depositario, arrendatario o inquilino, o con poder para enajenar o traspasar dichos bienes, que fraudulentemente se apropiare los' mis-mos o sus productos o los ocultare con la fraudulenta intención-de em-plearlos en su propia utilidad, será culpable de abuso de confianza.5 ’
Haciendo aplicación de dicho artículo al presente, caso, *1108tenemos que el acusado recibió en prenda o depósito una sor-tija de Lucrecia Pérez, para garantizar el pago de un dollar que prestó a ésta; pero no aparece de la denuncia que aquél se apropiara fraudulentamente la sortija, o la ocultara con la fraudulenta intención de aprovecharse de ella, pues la de-nunciante no lo afirma, y solo expresa que cuando trató dé devolverle a José Eivera el dollar prestado, le dijo que se le había perdido la sortija.
La denuncia pues, no contiene todos los elementos inte-grantes del delito de abuso de confianza de que se trata, y no puede servir de base a una sentencia condenatoria.
No pretendemos, como hemos dicho otras veces, que una denuncia contenga todos y cada uno de los elementos de una verdadera acusación; pero sí afirmamos que una y otra deben contener aquello que es esencial para la constitución del de-lito, lo que no sucede, repetimos, con la denuncia que sirvió de base al presente juicio.
Por las razones expuestas debe revocarse la sentencia apelada con las costas de oficio.

Revocada.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey.